COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 EDDIE ESTEP,                                    §                08-19-00280-CR

                     Appellant,                  §      Appeal from the 205th District Court

 v.                                              §            of El Paso County, Texas

 THE STATE OF TEXAS,                             §              (TC# 20150D04089)

                     Appellee.                   §



                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the conviction and remand the cause for new trial, in accordance

with the opinion of the Court. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 24TH DAY OF OCTOBER, 2022.


                                             GINA M PALAFOX, Justice

Before Rodriguez, CJ., Palafox, and Alley, JJ